Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2021 has been entered.
Status of Amendment
Examiner acknowledges receipt of amendment to application 16/423,583 received March 29, 2021. Claims 4 and 14 are canceled, claims 1, 11 and 18 are amended, and claims 2-3, 5-10, 12-13, 15-17 and 19-20 are left as original.
Allowable Subject Matter
Claims 1-3, 5-13 and 15-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1: Though the prior art discloses an electrical energy storage system comprising an energy store and switch to connect the energy store to an external device based on a sensor measuring an open circuit voltage of the battery, it fails to teach or suggest the aforementioned limitations of claim 1, and further including the combination of: 
a controller configured to: 
predict usage of the battery at a future time, 
determine a time of minimum battery usage based on the predicted usage of the battery at the future time; 
schedule the battery to be disconnected from the external device at the time of minimum battery usage; 
operate the switch to disconnect the battery at the time of minimum battery usage; and 
obtain a measurement of the open circuit voltage of the battery using the sensor when the battery is disconnected from the external device.

Regarding Claim 11: Though the prior art discloses a method for operating an electrical energy storage system comprising an energy store and switch to connect the energy store to an external device based on a sensor measuring an open circuit voltage of the battery, it fails to teach or suggest the aforementioned limitations of claim 11, and further including the combination of:
predicting usage of the battery at a future time; 
determining a time of minimum battery usage based on the predicted usage of the battery at the future time; 
scheduling the battery to be disconnected from the external device at the time of minimum battery usage; 
operating a switch to disconnect the battery at the time of minimum battery usage; and 3Application No.16/423,583 Response to January 28, 2021 Final Office action Attorney Docket No. 213756-9004-US03 
measuring an open circuit voltage of the battery when the battery is disconnected from the external device.

Regarding Claim 18: Though the prior art discloses an electrical energy storage system comprising multiple battery strings and multiple sensors measuring open circuit voltages of the battery strings, it fails to teach or suggest the aforementioned limitations of claim 18, and further including the combination of:
a controller configured to: 
predict usage of the first battery string and the second battery string at a future time, 4Application No.16/423,583 Response to January 28, 2021 Final Office action Attorney Docket No. 213756-9004-US03 
determine a time of minimum usage of the first battery string and the second battery string based on the predicted usage of the battery at the future time, 
schedule at least one of the first battery string and the second battery string to be disconnected from the external device at the time of minimum usage, 
disconnect the at least one of the first battery string and the second battery string at the time of minimum usage; and 
obtain a measurement of the open circuit voltage of the at least one of the first battery string and the second battery string when the at least one of the first battery string and the second battery string is disconnected from the external device.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859